UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8F I.General Identifying Information 1.Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): þMerger oLiquidation oAbandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) oElection of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2.Name of fund:HighMark Funds 3.Securities and Exchange Commission File No.:811-05059 4.Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? þInitial ApplicationoAmendment 5.Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 350 California Street, Suite 1600 San Francisco, CA 94104 6.Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Gregory C. Davis, Esq.
